DETAILED ACTION
A complete action on the merits of claims 1-16 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dycus (US Pub. No. 2003/0018331).
Regarding Claim 1, Dycus teaches an end effector of an electrosurgical forceps (Figs. 10-12), comprising: 
a first jaw member 110 including: a jaw body; and a proximal body portion (first jaw 110 comprises a body and a proximal end extension as best seen in Fig. 12) extending proximally from 
a second jaw member 120 including: a jaw body 126; and a proximal body portion (proximal end of the jaw body) extending proximally from the jaw body of the second jaw member ([0103] and Figs. 10 and 12) and pivotably coupled to the pivot pin ([0105] and Fig. 12), the proximal body portion of the second jaw member having an inner lateral side (the side away from the viewer looking at the jaw body in Fig. 12) adjacent the inner lateral side of the first jaw member (once assembled, they are adjacent one another connected to one another through bushing 216); and 
a cap (pivot pin 160 in a whole or in some interpretations just the end flat section of pivot pin 160 is interpreted to be a cap) fixed to the inner lateral side of the proximal body portion of the first jaw member (Fig. 12) and coupling the first and second jaw members to one another ([0105]).
Regarding Claim 2, Dycus teaches wherein the pivot pin defines a slot having a portion of the cap received therein (“Bushing 216 is also dimensioned to seat between opposing jaw members 110 and 120 and is preferably secured therebetween by pivot pin 160” in [0105], as seen in Fig. 12, bushing 216 has a central slot having a portion of the pivot pin (here interpreted to be cap) received therein).
Regarding Claim 3, Dycus teaches wherein the cap (pivot pin 160) has a proximal end portion and a distal end portion, the proximal and distal end portions of the cap fixed to the 
Regarding Claim 4, Dycus teaches wherein the cap (pivot pin 160) has an intermediate portion received in the slot of the pivot pin (since the pivot pin 160 passes through the central opening or slot of bushing 216, a central or an intermediate portion of pivot pin 160 is received in the central opening or slot of the bushing 216, here interpreted to be the pivot pin).
Regarding Claim 5, Dycus teaches wherein the proximal body portion of the second jaw member 120 defines a recessed cavity configured to receive the cap (pivot pin 160) therein (once assembled, the pivot pin 160 passes through opening 175 in the proximal body portion of jaw 120, see Fig. 12).
Regarding Claim 6, Dycus teaches wherein the proximal body portion of the second jaw member 120 has an inner surface disposed in the recessed cavity (an inner surface of hole 175), the cap (pivot pin 160) disposed over and in contact with the inner surface (once assembled, see Fig. 12).
Regarding Claim 7, Dycus teaches wherein the proximal body portion of the second jaw member 120 defines an opening extending laterally therethrough (hole 175), the proximal body portion of the first jaw member 110 having a protuberance projecting from the inner lateral side thereof (the pin body of pivot pin 160) and through the opening (Fig. 12), the cap (here interpreted to be the end flat section of pivot pin 160) having a distal end portion fixed to the protuberance (the flat section of pivot pin 160 has a distal end that is fixed to the body of the pin 
Regarding Claim 8, Dycus teaches wherein the pivot pin (bushing 216) is fixed relative to the proximal body portion of the first jaw member 110 (once assembled as seen in Fig. 12).
Regarding Claim 9, Dycus teaches wherein the cap is welded at the proximal and distal end portions to the inner lateral side of the first jaw member ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); therefore, since once the instrument is assembled, the pivot pin is positioned through bushing 216 and openings 165 and 175 of the proximal section of the jaw members, it is assumed that they are coupled together and therefore, meet the limitation claimed).
Regarding Claim 11, Dycus teaches an end effector of an electrosurgical forceps (Figs. 10-12), comprising: a first jaw member 110 including: a jaw body; and a proximal body portion extending proximally from the jaw body (first jaw 110 comprises a body and a proximal end extension as best seen in Fig. 12) and having an inner lateral side (the side facing the viewer looking at Fig. 12 comprising holes 165 and 172); 
a pivot pin (bushing 216) having a first end rotationally supported in the proximal body portion, and a second end ([0105] and Fig. 12); 
a second jaw member 120 including: a jaw body; and a proximal body portion extending proximally from the jaw body of the second jaw member (first jaw 120 comprises a body and a proximal end extension as best seen in Fig. 12), the proximal body portion of the second jaw member having an inner lateral side adjacent the inner lateral side of the first jaw member (the side facing away from the viewer looking at Fig. 12 comprising holes 165 and 172, which once the instrument is assembled, it is positioned adjacent the inner lateral side of the first jaw member); 
and a cap (pivot pin 160 in a whole or in some interpretations just the end flat section of pivot pin 160 is interpreted to be a cap)  attached to the proximal body portion of the second jaw member and the second end of the pivot pin ([0105] and Fig. 12), wherein the pivot pin (bushing 216) and the cap are configured to pivotably couple the first and second jaw members to one another ([0105] and Fig. 12).
Regarding Claim 12, Dycus teaches wherein the proximal body portion of the second jaw member defines a cavity configured to receive the cap therein (cavity or opening 175 on the flat proximal extension of the second jaw body 120 is configured to receive the body of pin 160, here interpreted to be the cap therein, see Fig. 12).
Regarding Claim 13, Dycus teaches wherein the pivot pin (bushing 216) is fixed relative to the proximal body portion of the second jaw member and the cap (“Bushing 216 is also dimensioned to seat between opposing jaw members 110 and 120 and is preferably secured therebetween by pivot pin 160” in [0105], also see Fig. 12).
Regarding Claim 14, Dycus teaches wherein the cap is rotatably engaged to the first jaw member (“Bushing 216 is also dimensioned to seat between opposing jaw members 110 and 120 and is preferably secured therebetween by pivot pin 160” in [0105], also see Fig. 12).
Regarding Claim 15, Dycus teaches wherein the cap is welded to the proximal body portion of the second jaw member and the pivot pin ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); therefore, since once the instrument is assembled, the pivot pin is positioned through bushing 216 and openings 165 and 175 of the proximal section of the jaw members, it is assumed that they are coupled together and therefore, meet the limitation claimed).


Claims 1, 3, 5-6, 8, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr (US Pub. No. 2013/0138101).
Regarding Claim 1, Kerr teaches an end effector of an electrosurgical forceps (Fig. 1), comprising: 
a first jaw member (jaw 26) including: a jaw body; and a proximal body portion (shaft 4) extending proximally from the jaw body and having an inner lateral side (top section seen in Fig. 1) and a pivot pin 8 extending inwardly from the inner lateral side (the pivot pin extends through the jaw and thereby extends inwardly from at least a section of the inner lateral side); 
a second jaw member (jaw 28) including: a jaw body; and a proximal body portion extending proximally from the jaw body of the second jaw member (shaft member 6) and 
Regarding Claim 3, Kerr teaches wherein the cap (activation mechanism 58) has a proximal end portion and a distal end portion, the proximal and distal end portions of the cap fixed to the proximal body portion of the first jaw member (Fig. 1). 
Regarding Claim 5, Kerr teaches wherein the proximal body portion of the second jaw member 6 defines a recessed cavity (the cavity in which circuit 58a is disposed) configured to receive the cap therein (“activation mechanism 58 is configured to selectively and removably couple to either shaft members 4 or 6” in [0043] and “Activation mechanism 58 is configured to electrically communicate with a cable assembly 60 that couples the circuit 58a to an electrosurgical energy source” in [0044], also see Fig. 1).
Regarding Claim 6, Kerr teaches wherein the proximal body portion 6 of the second jaw member has an inner surface disposed in the recessed cavity, the cap (activation mechanism 58) disposed over and in contact with the inner surface (Fig. 1).
Regarding Claim 8, Kerr teaches wherein the pivot pin 8 is fixed relative to the proximal body portion of the first jaw member (Fig. 1).
Regarding Claim 10, Kerr teaches wherein the cap (activation mechanism 58)  is spaced laterally from the inner lateral side of the first jaw member to define a gap (opening 36) between 
Regarding Claim 11, Kerr teaches an end effector of an electrosurgical forceps (Fig. 1), comprising: a first jaw member 26 including: a jaw body; and a proximal body portion extending proximally from the jaw body (shaft 4) and having an inner lateral side (top side of the shaft seen in Fig. 1); a pivot pin 8 having a first end rotationally supported in the proximal body portion, and a second end (Fig. 1); a second jaw member 28 including: a jaw body; and a proximal body portion extending proximally from the jaw body of the second jaw member (shaft 6), the proximal body portion of the second jaw member having an inner lateral side adjacent the inner lateral side of the first jaw member (bottom section of shaft 6 facing the top section of shaft 4 as seen in Fig. 1); and a cap (activation mechanism 58) attached to the proximal body portion of the second jaw member (“an activation mechanism 58 is configured to selectively and removably couple to either shaft members 4 or 6” [0043]) and the second end of the pivot pin (through the shaft), wherein the pivot pin and the cap are configured to pivotably couple the first and second jaw members to one another (the two jaws are configured to pivote with respect to one another through pivot pin 8 and in a closed configuratiuon, (“an activation mechanism 58 is configured to selectively and removably couple to either shaft members 4 or 6” [0043]).
Regarding Claim 12, Kerr teaches wherein the proximal body portion of the second jaw member (shaft 6) defines a cavity configured to receive the cap (activation mechanism 58) therein (“an activation mechanism 58 is configured to selectively and removably couple to either shaft members 4 or 6… configured to provide electrosurgical energy to the seal plates 30 and 32. In particular, the activation mechanism 58 is configured such that when the jaw members 26 and 
Regarding Claim 13, Kerr teaches wherein the pivot pin 8 is fixed relative to the proximal body portion of the second jaw member and the cap (activation mechanism 58, seen in Fig. 1).
Regarding Claim 14, Kerr teaches wherein the cap (activation mechanism 58)  is rotatably engaged to the first jaw member (removable coupled; thereby configured to rotate with respect to one another once removed, see [0043]).
Regarding Claim 16, Kerr teaches  wherein the cap (activation mechanism 58) is spaced laterally from the inner lateral side of the first jaw member to define a gap between the cap and the inner lateral side of the first jaw member, the gap configured to receive the proximal body portion of the second jaw member therein (a section of shaft 6 passes through gap 36 defined in the first shaft 4 as seen in Fig. 1).

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr (US Pub. No. 2013/0138101).
Regarding Claim 1, Kerr teaches in a second interpretation of the reference, an end effector of an electrosurgical forceps (Fig. 1), comprising: 
a first jaw member (jaw member 28) including: a jaw body; and a proximal body portion (shaft 6) extending proximally from the jaw body and having an inner lateral side (bottom section seen in Fig. 1) and a pivot pin 8 extending inwardly from the inner lateral side (the pivot pin extends through the jaw and thereby extends inwardly from at least a section of the inner lateral side); 
a second jaw member (jaw 26) including: a jaw body; and a proximal body portion extending proximally from the jaw body of the second jaw member (shaft 4) and pivotably coupled to the pivot pin (Fig. 1), the proximal body portion of the second jaw member having an inner lateral side adjacent the inner lateral side of the first jaw member (top section, adjacent the lateral side of the first jaw section); and a cap (activation mechanism 58) fixed to the inner lateral side of the proximal body portion of the first jaw member and coupling the first and second jaw members to one another (“an activation mechanism 58 is configured to selectively and removably couple to either shaft members 4 or 6” [0043]).
Regarding Claim 7, Kerr teaches wherein the proximal body portion of the second jaw member 26 defines an opening (opening 36 seen in Fig. 1) extending laterally therethrough, the proximal body portion of the first jaw member having a protuberance 52 projecting from the inner lateral side thereof and through the opening (Figs. 1-3), the cap (activation mechanism 58)  having a distal end portion fixed to the protuberance (in the configuration where the activation mechanism 58 is coupled to shaft 6 as disclosed in [0043], activation mechanism 58 has a distal end portion fixed to the protuberance 52 through shaft 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794